Citation Nr: 1633600	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-28 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for major depressive disorder (MDD) in excess of 30 percent from June 3, 2010; and in excess of 50 percent from July 21, 2015.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from September 1966 to September 1968, and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which increased the Veteran's disability rating for his MDD to 30 percent, effective June 3, 2010.  The Veteran appealed the decision and in a September 2015 rating decision the RO increased the Veteran's disability rating to 50 percent, effective July 21, 2015.  As the Veteran is presumed to seek the maximum available benefit, this issue remains on appeal and has been recharacterized accordingly.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that a Travel Board hearing was scheduled in connection with the Veteran's claim for service connection for PTSD, but in March 2012 the Veteran requested that the hearing be cancelled and the appeal withdrawn.

With regard to the claim for an increased rating that is currently on appeal, in his October 3, 2013 substantive appeal (VA Form 9), the Veteran indicated that he did not want a Board hearing.  However, after the September 2015 rating decision increasing the rating for MDD to 50 percent for a portion of the appeal period, the Veteran filed another VA Form 9, in October 19, 2015, in which he requested a Board hearing at a local VA office.  Neither the statute nor regulation applicable to Board hearings specifies a time prior to certification during which a Veteran must request a Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.707 (2015).  A veteran also has until 90 days after certification to request a hearing.  38 C.F.R. § 20.1304(a) (2015).  As the Veteran has requested a Travel Board hearing, one should be scheduled.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing for entitlement to an increased rating for MDD in excess of 30 percent from June 3, 2010; and in excess of 50 percent from July 21, 2015, before a Veterans Law Judge, and notify him and his representative of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

